


Exhibit 10.40

 

SECOND AMENDMENT
TO
CREDIT AGREEMENT

 

THIS SECOND AMENDMENT dated as of May 2, 2006 (this “Amendment”), to the Credit
Agreement, dated as of December 8, 2005, as amended by that certain First
Amendment to Credit Agreement dated as of January 11, 2006 (as so amended, the
“Credit Agreement”), by and among CLAYTON HOLDINGS, INC. a Delaware corporation
(the “Company”), CITIGROUP GLOBAL MARKETS REALTY CORP. (“Citigroup”) and BNP
PARIBAS (“BNP Paribas”), as administrative agent (in such capacity
“Administrative Agent”).

 

RECITALS

 

WHEREAS, subsection 2.1A(iv) of the Credit Agreement permits Lenders and/or
other financial institutions not a party to the Credit Agreement, that are
approved by Administrative Agent, to provide up to an aggregate amount of
$10,000,000 in additional Revolving Loan Commitments.

 

WHEREAS, Company desires to exercise its right under subsection 2.1A(iv) of the
Credit Agreement to request additional Revolving Loan Commitments in an
aggregate principal amount of $5,000,000 (the “Second Amendment Revolving Loan
Commitments”).

 

WHEREAS, Citigroup has agreed to make additional Revolving Loan Commitments in
an aggregate principal amount of $5,000,000 on the Second Amendment Effective
Date (as defined below) and Administrative Agent approves of the same.

 

WHEREAS, pursuant to subsection 2.1A(iv) of the Credit Agreement, Company and
Administrative Agent are authorized to amend the Credit Agreement without the
consent of the Lenders to the extent necessary to give effect to such additional
Revolving Loan Commitments.

 

WHEREAS, pursuant to an Assignment Agreement by and between Citigroup and BNP
Paribas, and consented to by Company and Administrative Agent (the
“Assignment”), BNP Paribas has, concurrently herewith, assigned to Citigroup
(and Citigroup has assumed) $2,000,000 of BNP Paribas’ Revolving Loan Commitment
such that after giving effect to this Amendment and the Assignment, the
aggregate Revolving Loan Commitment of Citigroup will be $7,000,000.

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the parties hereto hereby agree as follows:

 


1.             DEFINITIONS.  ANY CAPITALIZED TERM USED HEREIN AND NOT DEFINED
HEREIN SHALL HAVE THE MEANING ASSIGNED TO IT IN THE CREDIT AGREEMENT.

 

 

1

--------------------------------------------------------------------------------


 


 


2.             AMENDMENTS TO DEFINITIONS.


 


(A)           NEW DEFINITIONS OF “SECOND AMENDMENT” AND “SECOND AMENDMENT
REVOLVING LOAN COMMITMENTS” SHALL BE ADDED TO SECTION 1.1 IN ALPHABETICAL ORDER
READING AS FOLLOWS:


 

‘“Second Amendment” means that certain Second Amendment to this Agreement dated
as of May 2, 2006.”

 

‘“Second Amendment Effective Date” means the date the Second Amendment becomes
effective in accordance with its terms.”

 

‘“Second Amendment Revolving Loan Commitments” means the additional Revolving
Loan Commitments provided pursuant to the Second Amendment.”


 


3.             AMENDMENTS TO SECTION 2: AMOUNTS AND TERMS OF COMMITMENTS AND
LOANS.


 


(A)           FIRST PARAGRAPH OF SUBSECTION 2.1A(II) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY DELETING SUCH SUBSECTION IN ITS ENTIRETY AND SUBSTITUTING THE
FOLLOWING THEREFOR:


 

(A)          “REVOLVING LOANS.  EACH REVOLVING LENDER SEVERALLY AGREES, SUBJECT
TO THE LIMITATIONS SET FORTH BELOW WITH RESPECT TO THE MAXIMUM AMOUNT OF
REVOLVING LOANS PERMITTED TO BE OUTSTANDING FROM TIME TO TIME, TO LEND TO
COMPANY FROM TIME TO TIME DURING THE PERIOD FROM THE CLOSING DATE TO BUT
EXCLUDING THE REVOLVING LOAN COMMITMENT TERMINATION DATE AN AGGREGATE AMOUNT NOT
EXCEEDING ITS PRO RATA SHARE OF THE AGGREGATE AMOUNT OF THE REVOLVING LOAN
COMMITMENTS TO BE USED FOR THE PURPOSES IDENTIFIED IN SUBSECTION 2.5B.  AS OF
THE SECOND AMENDMENT EFFECTIVE DATE, THE AMOUNT OF EACH REVOLVING LENDER’S
REVOLVING LOAN COMMITMENT IS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.1 ANNEXED
HERETO AND THE AGGREGATE REVOLVING LOAN COMMITMENT AMOUNT IS $50,000,000
(CONSISTING OF REVOLVING LOAN COMMITMENTS IN THE AGGREGATE AMOUNT OF $40,000,000
AS OF THE CLOSING DATE PLUS FIRST AMENDMENT REVOLVING LOAN COMMITMENTS IN THE
AGGREGATE AMOUNT OF $5,000,000 PLUS SECOND AMENDMENT REVOLVING LOAN COMMITMENTS
IN THE AGGREGATE AMOUNT OF $5,000,000); PROVIDED THAT THE AMOUNT OF THE
REVOLVING LOAN COMMITMENT OF EACH REVOLVING LENDER SHALL BE ADJUSTED TO GIVE
EFFECT TO ANY ASSIGNMENT OF SUCH REVOLVING LOAN COMMITMENT PURSUANT TO
SUBSECTION 10.1B AND SHALL BE REDUCED FROM TIME TO TIME BY THE AMOUNT OF ANY
REDUCTIONS THERETO MADE PURSUANT TO SUBSECTION 2.4 AND INCREASED FROM TIME TO
TIME BY THE AMOUNT OF ANY INCREASES THERETO MADE PURSUANT TO SUBSECTION
2.1(IV).  EACH REVOLVING LENDER’S REVOLVING LOAN COMMITMENT SHALL EXPIRE ON THE
REVOLVING LOAN COMMITMENT TERMINATION DATE AND ALL REVOLVING LOANS AND ALL OTHER
AMOUNTS OWED HEREUNDER WITH RESPECT TO THE REVOLVING LOANS AND THE REVOLVING
LOAN COMMITMENTS SHALL BE PAID IN FULL NO LATER THAN THAT DATE.  AMOUNTS
BORROWED UNDER THIS SUBSECTION 2.1A(II) MAY

 

 

2

--------------------------------------------------------------------------------


 

 

BE REPAID AND REBORROWED TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT
TERMINATION DATE.”

 


(B)           COMPANY ACKNOWLEDGES THAT, AFTER GIVING EFFECT TO THE SECOND
AMENDMENT REVOLVING LOAN COMMITMENTS, COMPANY WILL HAVE NO FURTHER CAPACITY TO
ADD REVOLVING LOAN COMMITMENTS UNDER SUBSECTION 2.1A(IV).


 


4.             AMENDMENT TO SCHEDULE 2.1.  SCHEDULE 2.1 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY INCREASING CITIGROUP’S REVOLVING LOAN COMMITMENT BY
$7,000,000 AND REDUCING BNP PARIBAS’ REVOLVING LOAN COMMITMENT BY $2,000,000.


 


5.             CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
IS SUBJECT TO THE FULFILLMENT OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT (THE
DATE SUCH CONDITIONS ARE FULFILLED IS HEREAFTER REFERRED TO AS THE “SECOND
AMENDMENT EFFECTIVE DATE”):


 


(A)           AFTER GIVING EFFECT TO THIS AMENDMENT, NO EVENT OF DEFAULT OR
POTENTIAL EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE SECOND
AMENDMENT EFFECTIVE DATE OR RESULT FROM THIS AMENDMENT BECOMING EFFECTIVE IN
ACCORDANCE WITH ITS TERMS AND COMPANY SHALL HAVE DELIVERED AN OFFICER’S
CERTIFICATE TO SUCH EFFECT.


 


(B)           ADMINISTRATIVE AGENT SHALL HAVE EXECUTED THIS AMENDMENT AND
RECEIVED A COUNTERPART OF THIS AMENDMENT THAT BEARS THE SIGNATURE OF CITIGROUP,
THE COMPANY AND EACH OF THE GUARANTORS.


 


(C)           ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL DOCUMENTS
INCIDENTAL THERETO NOT PREVIOUSLY FOUND ACCEPTABLE BY ADMINISTRATIVE AGENT,
ACTING ON BEHALF OF LENDERS, AND ITS COUNSEL SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO ADMINISTRATIVE AGENT AND SUCH COUNSEL, AND ADMINISTRATIVE AGENT AND
SUCH COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART ORIGINALS OR CERTIFIED
COPIES OF SUCH DOCUMENTS AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


(D)           ADMINISTRATIVE AGENT SHALL BE SATISFIED THAT ALL REQUIREMENTS OF
SUBSECTION 2.1A(IV) OF THE CREDIT AGREEMENT SHALL HAVE BEEN MET.


 


(E)           DELIVERY BY CITIGROUP, COMPANY, BNP PARIBAS AND ADMINISTRATIVE
AGENT OF THE ASSIGNMENT, TOGETHER WITH SUCH OTHER DOCUMENTATION AND FEES
REQUIRED BY SUBSECTION 10.1 OF THE CREDIT AGREEMENT FOR THE EFFECTIVENESS OF THE
ASSIGNMENT PURSUANT TO THE CREDIT AGREEMENT.


 


6.             EXPENSES.  WITHOUT LIMITING ANY OBLIGATION OF THE COMPANY TO
REIMBURSE THE EXPENSES PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, THE COMPANY
HEREBY AGREES THAT ON OR BEFORE THE SECOND AMENDMENT EFFECTIVE DATE, THE COMPANY
SHALL REIMBURSE THE ADMINISTRATIVE AGENT FOR ANY AND ALL OUT OF POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH THIS AMENDMENT AND THE MATTERS RELATED HERETO.


 


 

3

--------------------------------------------------------------------------------



 


 


7.             REPRESENTATIONS AND WARRANTIES.  THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO THE LENDERS AS FOLLOWS:


 


(A)           IMMEDIATELY PRIOR TO, OR AFTER GIVING EFFECT TO THIS AMENDMENT, NO
EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT FROM THIS AMENDMENT BECOMING EFFECTIVE IN ACCORDANCE WITH ITS
TERMS.


 


(B)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY EACH OF THE COMPANY
AND THE GUARANTORS OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH PERSON.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY COMPANY AND THE
GUARANTORS OF THIS AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF ANY LAW OR
ANY GOVERNMENTAL RULE OR REGULATION APPLICABLE TO COMPANY OR ANY OF THEIR
SUBSIDIARIES, THE ORGANIZATIONAL DOCUMENTS OF COMPANY OR ANY OF THEIR
SUBSIDIARIES OR ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER GOVERNMENT
AUTHORITY BINDING ON COMPANY OR ANY OF THEIR SUBSIDIARIES, (II) CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A
DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF COMPANY OR ANY OF ITS SUBSIDIARIES,
(III) RESULT IN OR REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF
THE PROPERTIES OR ASSETS OF COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY
LIENS CREATED UNDER ANY OF THE LOAN DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT
ON BEHALF OF LENDERS), OR (IV) REQUIRE ANY APPROVAL OF STOCKHOLDERS OR ANY
APPROVAL OR CONSENT OF ANY PERSON UNDER ANY CONTRACTUAL OBLIGATION OF COMPANY OR
ANY OF ITS SUBSIDIARIES, EXCEPT FOR SUCH APPROVALS OR CONSENTS WHICH WILL BE
OBTAINED ON OR BEFORE THE SECOND AMENDMENT EFFECTIVE DATE AND DISCLOSED IN
WRITING TO LENDERS AND EXCEPT, IN EACH CASE, TO THE EXTENT SUCH VIOLATION,
CONFLICT, LIEN OR FAILURE TO OBTAIN SUCH APPROVAL OR CONSENT WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)           THIS AMENDMENT IS THE LEGALLY VALID AND BINDING OBLIGATIONS OF
EACH OF THE COMPANY AND THE GUARANTORS, ENFORCEABLE AGAINST SUCH PERSON IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY EQUITABLE
PRINCIPLES OR BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, OR SIMILAR
LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


8.             MISCELLANEOUS.


 


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, EACH OF THE COMPANY
AND THE GUARANTORS HEREBY AGREE THAT (I) THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE, AND SHALL CONTINUE TO BE, IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT THAT ON AND AFTER THE SECOND
AMENDMENT EFFECTIVE DATE (A) ALL REFERENCES IN THE CREDIT AGREEMENT TO “THIS
AGREEMENT,” “HERETO,” “HEREOF,” “HEREUNDER” OR WORDS OF LIKE IMPORT REFERRING TO
THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT AND (B) ALL REFERENCES IN THE OTHER LOAN DOCUMENTS TO THE “CREDIT
AGREEMENT,” “THERETO,” “THEREOF,” “THEREUNDER” OR WORDS OF LIKE IMPORT REFERRING
TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, (II) TO THE EXTENT THAT THE CREDIT AGREEMENT OR ANY OTHER


 


 


4

--------------------------------------------------------------------------------



 


 


LOAN DOCUMENT PURPORTS TO PLEDGE TO THE ADMINISTRATIVE AGENT, OR TO GRANT TO THE
ADMINISTRATIVE AGENT A SECURITY INTEREST IN OR LIEN ON, ANY COLLATERAL AS
SECURITY FOR THE OBLIGATIONS, SUCH PLEDGE OR GRANT OF A SECURITY INTEREST OR
LIEN IS HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS, AND (III) THE EXECUTION,
DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL NOT OPERATE AS AN AMENDMENT
OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER
THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE AN AMENDMENT OF
ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(B)           COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT THIS AMENDMENT
CONSTITUTES A “LOAN DOCUMENT” UNDER THE CREDIT AGREEMENT.  ACCORDINGLY, IT SHALL
BE AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT IF ANY REPRESENTATION OR
WARRANTY MADE BY THE COMPANY UNDER OR IN CONNECTION WITH THIS AMENDMENT SHALL
HAVE BEEN UNTRUE, FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE.


 


(C)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT
BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF
AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT.


 


(D)           SECTION HEADINGS HEREIN ARE INCLUDED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.


 


9.             ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS.  EACH GUARANTOR LISTED
ON THE SIGNATURE PAGES HEREOF (“GUARANTORS”) HEREBY ACKNOWLEDGES THAT IT HAS
READ THIS AMENDMENT AND CONSENTS TO THE TERMS THEREOF, AND HEREBY CONFIRMS AND
AGREES THAT, AFTER THE EFFECTIVENESS OF THIS AMENDMENT, THE OBLIGATIONS OF EACH
GUARANTOR UNDER ITS APPLICABLE GUARANTY SHALL NOT BE IMPAIRED, EXCUSED OR
DIMINISHED AND THE APPLICABLE GUARANTY IS, AND SHALL CONTINUE TO BE, IN FULL
FORCE AND EFFECT AND IS HEREBY CONFIRMED AND RATIFIED IN ALL RESPECTS, AND THAT
THE GUARANTEED OBLIGATIONS SHALL INCLUDE ALL OBLIGATIONS UNDER THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT.  EACH GUARANTOR FURTHER AGREES THAT
NOTHING IN THE CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
BE DEEMED TO REQUIRE THE CONSENT OF SUCH GUARANTOR TO ANY FUTURE AMENDMENT TO
THE CREDIT AGREEMENT.


 


10.           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK).


 

 

5

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

COMPANY:

 

 

 

 

 

 

CLAYTON HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

GRP HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Treasurer

 

 

 

 

 

 

CLAYTON SERVICES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

CLAYTON TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

FIRST MADISON SERVICES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

S-1

--------------------------------------------------------------------------------


 

 

 

AG NI HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Frederick C. Herbst

 

 

Name:

Frederick C. Herbst

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

 

QUANTUM SERVICING CORPORATION

 

 

 

 

 

 

By:

 /s/ Steve Cohen

 

 

Name

: Steve Cohen

 

 

Title:

 Vice President and Secretary

 

 

 

 

 

 

TMHC HOLDINGS, INC.

 

 

 

 

 

 

By:

 /s/ Kevin J. Kanouff

 

 

Name:

Kevin J. Kanouff

 

 

Title:

 President

 

 

 

 

 

 

CLAYTON FIXED INCOME SERVICES INC.

 

 

 

 

 

 

By:

 /s/ Kevin J. Kanouff

 

 

Name:

Kevin J. Kanouff

 

 

Title:

 President

 

 

 

 

 

 

CLAYTON IPS CORPORATION

 

 

 

 

 

 

By:

 /s/ Kevin J. Kanouff

 

 

Name:

Kevin J. Kanouff

 

 

Title:

 Chief Executive Officer

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

 

 

By:

 /s/ Amy Kirschner

 

 

Name:

Amy Kirschner

 

 

Title:

Director

 

 

 

 

 

 

By:

 /s/ Dimitri Jobert

 

 

Name:

Dimitri Jobert

 

 

Title:

Director

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

 

LENDERS:

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Notice Address

 

 

 

 

 

 

390 Greenwich Street, 6th Floor

 

 

New York, NY 10013

 

 

Attn: Kyle C. Sligar

 

 

(212) 723-5486

 

 

kyle.sligar@citigroup.com

 

 

 

S-4

--------------------------------------------------------------------------------
